NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50287

                Plaintiff-Appellee,             D.C. No. 8:13-cr-00187-AG-1

 v.
                                                MEMORANDUM*
JOSE CEJA GUTIERREZ, AKA Jose
Alfredo Ceja, AKA Jose Alfredo Ceja-
Gutierrez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Ceja Gutierrez appeals from the district court’s judgment revoking

supervised release and challenges the court’s imposition of a 12-month term of

supervised release to follow the 18-month custodial sentence. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gutierrez contends that the district court procedurally erred by failing to

provide a specific and particularized explanation for its decision to impose a term

of supervised release notwithstanding his probable deportation upon completion of

his term of imprisonment and the Guidelines’ recommendation against imposing a

supervised release term in such cases. See U.S.S.G. § 5D1.1(c). The district court

did not plainly err. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108

(9th Cir. 2010). The court heard argument from the government regarding the

need to deter Gutierrez, whose revocation was based on two unlawful reentries,

and its recommendation that the court impose a 3-year term of supervised release.

The court elected instead to impose a 12-month term. The court’s reasons for

imposing this term are apparent from the record. See United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc); see also U.S.S.G. § 5D1.1 cmt. n.5

(district court may impose a supervised release term on a deportable defendant if it

would provide additional deterrence).1 Even assuming the court erred, Gutierrez

has not shown a reasonable probability that it would have imposed a shorter term

absent the error. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.


1
 We need not decide whether the government is correct that U.S.S.G. § 5D1.1
does not apply to revocation proceedings because Gutierrez’s claim fails even if it
applies.

                                          2                                    19-50287